Citation Nr: 0206534	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  99-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with generalized anxiety and dysthymia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 RO rating decision that 
continued a 50 percent rating for a service-connected 
psychiatric disability.  Previously, this case was before the 
Board in August 2000 when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's psychiatric disability has resulted in his 
virtual isolation in the community.

2.  The veteran's psychiatric disability has resulted in his 
being demonstrably unable to obtain or retain employment. 


CONCLUSION OF LAW

An increased (100 percent) schedular rating for service-
connected psychiatric disability is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) in Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), stated that "when it is 
not possible to separate the effects of the [service-
connected condition and a non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Consequently, the Board will analyze 
the veteran's psychiatric symptomatology accordingly.

In the veteran's case, the pertinent evidence of record 
includes VA treatment notes dated in May 1996 which reveal 
that the veteran reported a reduction of tension and anxiety 
since beginning medication.  Upon examination, the veteran 
was alert and oriented.  He had no psychosis or cognitive 
defects.  His affect was blunted, and he had no suicidal or 
homicidal ideations or intentions.  

VA treatment notes indicate that the veteran complained of a 
depressed mood, nightmares, and intrusive recollections in 
September 1996.  He was assigned a GAF score of 60.  
Additional VA treatment notes from that same month indicate 
that the veteran reported an increase in his PTSD symptoms.  
He was sleeping poorly, and was tense and anxious.  He was 
tearful and emotionally fragile.  He had no psychosis or 
suicidal or homicidal ideations or intentions.  

VA treatment notes reveal that the veteran has received 
ongoing treatment in the form of group therapy.  An April 
1997 statement from his group therapy providers indicates 
that the veteran had complaints of ongoing anxiety, and was 
emotionally labile.  His symptoms had been exacerbated due to 
several social stressors.  The treatment providers noted that 
the veteran's PTSD and heart problems could be interrelated.  
They indicated that the veteran's significant PTSD symptoms 
interfered with his ability to maintain a normal lifestyle, 
as evidenced by his increased difficulties in maintaining his 
social relationships.  Based on the severity and chronic 
nature of the veteran's PTSD symptoms, the providers opined 
that the veteran was severely impaired.  

VA treatment records dated in May 1997 reveal that the 
veteran had questionable auditory hallucinations.  He also 
had dissociative episodes.  Upon examination, the veteran had 
a constricted affect, and reported no suicidal or homicidal 
ideations or plans.  His cognition was intact.  

The veteran was afforded a VA examination in July 1997.  The 
veteran gave a history of PTSD symptoms increasing in 
severity, including nightmares, disturbed sleep, flashback-
type experiences which involved hearing voices and people 
around the house, depression, and suicidal thoughts.  He gave 
a history of frequent job changes, and indicated that he had 
not had full-time employment since 1986 and had not worked 
part-time since 1990.  He remained home most of the time, and 
participated in few regular activities.  He was casually 
dressed, and appeared alert at the beginning of the 
examination.  He became agitated and tearful throughout the 
rest of the examination.  Orientation, memory, insight, and 
judgment appeared adequate.  The examiner estimated the 
veteran's GAF score to be 41, as per the evidence of serious 
social and occupational impairment presented.

VA treatment notes dated from August to December 1997 
indicate that the veteran had anhedonia and was dysphoric.  
His symptoms had been affected by his wife's Parkinson's 
disease and early dementia.  He reported that his situation 
at home was becoming increasingly tense.  He denied any 
suicidal or homicidal plans or intentions.  His thought 
process was goal directed.  He had no auditory or visual 
hallucinations.  He had dissociation.  

VA treatment records dated from March to December 1998 reveal 
that the veteran was active in his outpatient group 
treatment, and was interacting well with no behavioral 
problems.  The veteran admitted to ongoing tension associated 
with the care of his wife, who suffered from Alzheimer's 
disease.  His affect was bright, and his cognition was 
intact.  His thought process was goal-directed.  He reported 
no suicidal or homicidal ideations, plans, or intent.  He 
admitted having frequent dissociative episodes.  He showed no 
evidence of psychotic thinking.  He was assigned a GAF score 
of 60 in March and December 1998.  

VA treatment notes dated in February 1999 indicate that the 
veteran reported depression and anxiety.  He stated that his 
wife was no longer a source of comfort to him.  He indicated 
that he had spiritual support at his church, but did not open 
up to any of the other members of the church.  He had no real 
support system at home.  He said that he would be actively 
suicidal if his wife was no longer living.  He was diagnosed 
with PTSD with depression, and anxiety.  He had an adjustment 
reaction to his wife's medical condition.

VA medical records reveal that the veteran was hospitalized 
in February 1999 in association with his psychiatric 
symptomatology.  Upon examination, the examiner found that 
the veteran's speech was of normal latency.  His affect was 
slightly constricted.  His thoughts were goal directed and 
not psychotic.  There were no suicidal or homicidal thoughts.  
He was alert and oriented times three.  His cognition was 
grossly intact.  He was diagnosed with PTSD, and was assigned 
a GAF score of 40 upon admission, and a score of 60 upon 
discharge the next day.

VA treatment notes dated from March to May 1999 indicate that 
the veteran reported an increasing intensity and frequency of 
his PTSD symptoms triggered by increasing situational 
stressors, including his own health problems, and his wife's 
dementing illnesses.  He showed no evidence of psychotic 
thinking.  He reported suicidal ideations without any 
intentions.  His affect was labile and depressed, but not 
inappropriate to the situation.  There was no apparent 
deterioration in cognitive skills.  He was assigned GAF 
scores of 50 during this time.  The examiner noted that the 
veteran had worsening PTSD because of increased situational 
stressors.  

The veteran was afforded a RO hearing in May 1999.  He stated 
that he was very abusive to significant others.  He stated 
that he did not have many close friends, and was basically a 
recluse.  He stated that his longest length of employment was 
six years, and that he had had between 60 and 70 different 
jobs.  He stated that he could not adjust to work.  He became 
angry, and his employment would either be terminated, or he 
would quit.  He had had problems with his supervisors and his 
coworkers.  

VA treatment notes indicate that in August 1999 the veteran's 
PTSD symptoms were less intense.  He had good family and 
social support, and adequate financial support.  His wife was 
getting support from social services, and this greatly 
decreased the veteran's situational stress.  However, he also 
suggested that he had some financial problems.  He denied 
suicidal or homicidal ideations or intentions.  A mental 
status examination revealed no evidence of psychotic 
thinking.  His affect was appropriate to the situation.  
There was no evidence of decreasing cognitive functions.  He 
was assigned a GAF score of 55, and the examiner noted that 
the veteran's PTSD had improved.

In December 1999, the veteran denied significant depression 
and suicidal ideations or intent.  A mental status 
examination revealed no evidence of psychotic thinking.  His 
affect was appropriate to the situation.  There was no 
evidence of decreasing cognitive functions.  He was assigned 
a GAF score of 55, and the examiner noted that the veteran's 
PTSD was at the baseline.

VA treatment notes dated from June 2000 to May 2001 indicate 
that the veteran continued to have depression secondary to 
his own and his wife's medical conditions.  He denied 
problems with his temper.  He had suicidal ideations, but no 
intentions.  He had a good relationship with his wife.  The 
veteran was alert and oriented, and was neatly dressed.  His 
memory was grossly intact.  His affect was appropriate to the 
topic.  His speech and thought processes were goal directed.  
His nightmares and flashbacks had worsened in recent years 
due to his medical issues and his frustrations in dealing 
with his wife's illness.  He stated that he sometimes had 
out-of-body experiences during his flashbacks.
 
Pursuant to the Board's remand, the veteran was afforded a VA 
examination in August 2001.  The veteran stated that his 
symptoms were worsening.  He had sleep disturbance, 
flashbacks, and intrusive thoughts.  He indicated that he was 
short-tempered, anxious, easily startled, and hypervigilant.  
He was withdrawn and did not socialize much with others.  He 
reported having had some serious suicidal ideations, but no 
attempts.  He denied panic attacks.  He did chores around the 
house, and was the primary caretaker for his wife.  The 
veteran had few friends as most of them had died because of 
age.  He did not have any hobbies.  He went to church, but 
not as often as he used to go.  Because of his wife's 
condition, he had to stay near the house.  He had been 
married for over 50 years, and had four children and three 
grandchildren.  He provided his own routine self-care, and 
his physical health was fair.  He had no recreational or 
leisure pursuits.  

Upon examination, the veteran was alert, and neatly dressed.  
He was extremely emotional during the interview.  There were 
no loosened associations or flight of ideas.  His mood was 
volatile.  He was anxious and tearful.  His affect was 
appropriate.  He had no current suicidal or homicidal 
ideations.  He also had no delusions, hallucinations, ideas 
of reference, or suspiciousness.  He was oriented times 
three.  His memory was good, and his insight and judgment 
were adequate.  He was detached and estranged from others.  
His feelings were numb.  He had difficulty concentrating.  
The examiner found that the veteran's symptomatology has 
significantly interfered with his work and social activities 
and caused significant distress.  


The veteran was afforded a VA mental disorders examination in 
September 2001.  His only social contacts were from his group 
therapy meetings, and from his church attendance one to two 
times per month.  He stated that his ability to attend church 
was limited by his despondency and his inability to take his 
wife with him.  He stated that his worst problem was 
generally being unable to do what he wanted.  He reported an 
increase in suicidal ideations over the previous 18 months, 
but acknowledged that he would never take his own life due to 
his religious beliefs.  He had a moderate degree of 
estrangement from others, although his relationship with his 
family was generally intact.  He had no clear restriction of 
affective feelings about his family.  He was alert and 
oriented, and spoke in a mildly pressured manner of 
continuous speech.  He maintained good eye contact.  His 
affect was flexible and appropriate to thought.  His memory 
appeared to be grossly intact.  The veteran reported some 
perceptual disturbances.  He also seemingly described having 
a "hypnogogic" experience shortly after a combat-related 
dream or flashback.  He reported suicidal ideation without 
intentions, and no homicidal ideations.  His insight and 
judgment were grossly intact. 

The examiner found that the veteran had chronic PTSD of a 
moderate to severe degree, as well as a generalized anxiety 
disorder, and a long-standing dysthymic disorder secondary to 
PTSD.  The examiner commented that while some aspects of the 
veteran's symptomatology had improved due to treatment, his 
stress load had increased.  The examiner noted that an 
increasing stress load tended to exacerbate PTSD symptoms, 
something which was documented in the veteran's medical 
records.  The veteran's PTSD continued to involve nightmares, 
periodic flashbacks, diminished interests secondary to 
increasing depression, and autonomic arousal symptoms, 
including sleep disturbance, some irritability, some 
concentration deficits, and an exaggerated startle response.  
The examiner noted that although the veteran's vocational 
adaptation had been necessarily reduced since his retirement, 
he had given a history of difficulty maintaining long-term 
employment, including having 40 or more different jobs during 
his working life.  His social adaptation appeared to be 
moderately to severely impaired due to his increasing 
depression and PTSD symptoms related to external stressors.  
The examiner noted while the 

veteran's current GAF score of 51 appeared to be appropriate 
given that his best functioning appeared to be at the low end 
of the moderate range, it was likely that his status 
fluctuated over time, and could develop into more serious 
symptoms which the veteran had described, such as suicidal 
ideation.  The examiner emphasized that while the veteran's 
increase in symptoms could be precipitated by environmental 
stressors, it was the veteran's decreased coping skills due 
to his PTSD that was producing his worsened mental status.  
He was diagnosed with moderate to severe PTSD, a late onset 
dysthymic disorder, and generalized anxiety disorder.  The 
examiner noted that the veteran had dependent and histrionic 
traits.  The examiner noted that the veteran had psychosocial 
stressors such as combat exposure, acute exposure to dead and 
wounded military personnel, chronic illness, financial 
problems, and extreme enduring caregiver stress.  The 
veteran's current GAF was 51, while his GAF for the previous 
year was estimated to be 60.  

The veteran's service-connected psychiatric disability has 
been rated under Diagnostic Code 9411.  The Board notes that 
by regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders.  See 61 Fed. Reg. 52,695 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent expressed intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As this case has 
been pending since before the change in the regulation, the 
veteran's claim for a higher disability rating will be 
considered under the criteria in effect prior to and after 
November 7, 1996.  However, the new regulations cannot be 
applied prior to their effective date.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001).

Prior to November 7, 1996, a 50 percent disability rating for 
PTSD was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment. 
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996).  A 70 
percent rating was warranted when there was severe impairment 
in 

the ability to establish and maintain effective or favorable 
relationships with people and the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Id.  A 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or when the veteran exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating was also warranted when there was demonstrable 
inability to obtain or retain employment.  Id.  The Court has 
found that the Secretary's interpretation that the three 
criteria for a 100 percent rating are each independent bases 
for awarding a 100 percent rating is reasonable.  Johnson v. 
Brown, 7 Vet. App. 95 (1994).  In other words, if the veteran 
is demonstrably unable to obtain or retain gainful 
employment, he is entitled to a 100 percent rating regardless 
of whether the other criteria have been satisfied.  

Under the revised criteria, a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2001).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial 

disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

Applying the foregoing principles to the facts of the present 
case, and granting the veteran the benefit of the doubt in 
this matter, the Board finds that a 100 percent rating for 
the veteran's service-connected PTSD is warranted under the 
old criteria. 38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996). 

The Board notes that the medical evidence may be 
characterized as showing a disability picture that results in 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The veteran stated that he had no close friends 
and was basically a recluse.  His only social contacts were 
from his PTSD therapy group, and from church.  While the 
veteran went to church several times per month, he indicated 
that his despondency limited his ability to attend more 
often, and that he did not open up to his fellow church 
members.  He also reported not having a support system at 
home.  Although his role as a caretaker for his wife affected 
his social functioning, the medical evidence of record 
indicates that the veteran's significant PTSD symptoms 
interfered with his ability to maintain a normal lifestyle, 
as evidenced by his increased difficulties in maintaining his 
social relationships.  His social adaptability was described 
as moderately to severely impaired, and his symptoms 
significantly interfered with his work and social 
functioning.  

Additionally, the veteran is demonstrably unable to obtain or 
retain employment. He had not worked in a full-time position 
since 1986.  He gave a work history of 

having between 40 and 70 different jobs.  He indicated that 
he had problems with his supervisors and coworkers, and was 
often fired or quit.  He had difficulty concentrating, and 
his symptoms were described as significantly interfering with 
his work functioning.  Additionally, he was described as 
being severely impaired, and as having serious occupational 
impairment.  These opinions are consistent with his multiple 
GAF scores of 50 or lower-which show that he is unable to 
keep employment.  The GAF scale shows that a rating from 41 
to 50 equates to "serious impairment in social, 
occupational, or school functioning (e.g., . . . unable to 
keep a job)."  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

While most recently the VA examiner provided a GAF score of 
51-correlating with moderate symptoms or moderate difficulty 
in social or occupational functioning, the Board is of the 
view that the evidence of record reveals symptomatology more 
severely disabling under the diagnostic criteria of § 4.132 
(1996).  The Board notes that the veteran has reported more 
serious symptoms, such as suicidal ideations, having no 
friends, and being unable to keep a job.  In other words, his 
clearly documented symptoms provide a clearer picture of his 
disability than the GAF score assigned.  38 C.F.R. § 4.126 
(2001) (an evaluation is to be assigned based on all the 
evidence rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination).  
Moreover, it should be pointed out that, although the 
examiner found his PTSD to be only moderately to severely 
disabling, the veteran also experiences generalized anxiety 
and dysthymia which are part of his service-connected 
disability picture and also affect him in adverse ways.  
Thus, the Board finds, for the reasons set forth above, that 
the veteran's difficulties more closely approximate the 
criteria for a 100 percent rating.  Indeed, it is the old 
criteria for the 100 percent rating that specifically refer 
to disturbances akin to those experienced by the veteran-
virtual isolation and being unable to retain employment, etc.  
Consequently, the Board finds that his symptoms are best 
represented by the criteria for a 100 percent rating.  
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996). 


Therefore, given the clinical assessments made and the 
increasing problems experienced by the veteran, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran meets the schedular criteria for the 100 percent 
rating-total social and industrial inadaptability.  
Accordingly, an increased (100 percent) schedular rating is 
warranted for PTSD under the criteria in effect prior to 
November 7, 1996.  38 C.F.R. § 4.132 (Diagnostic Code 9411) 
(1996).

Given the award of a total rating under the old rating 
criteria, further analysis of whether a higher rating would 
be warranted under the new criteria is not necessary.

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) has been 
enacted during the pendency of this appeal.  The Act has 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims and eliminated the 
previous requirement that a claim be well grounded before 
VA's duty to assist arises.  Additionally, certain 
notification requirements have been set out by the new law.  
Nevertheless, given that the Board's decision amounts to a 
grant of the benefit sought by the veteran on appeal, the 
Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).



ORDER

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

